DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dorr et al. (US Patent No. 5,876,149).
For reference characters A-G refer to the following:

    PNG
    media_image1.png
    718
    583
    media_image1.png
    Greyscale

Regarding claim 1, the Dorr et al. (hereinafter Dorr) reference discloses a ball joint (Fig. 1) comprising: 
a ball stud (1) including a spherical portion (1A) at one end of a shank portion (A) having a flange portion (B); 
a socket (2) having a bearing for the spherical portion and supporting the ball stud in such a way as to allow the ball stud to rotate and swing (Fig. 1); 
a joint member (C) joined to the shank portion on an opposite side of the shank portion from the spherical portion with respect to the flange portion (Fig. 1); and 
a dust cover (4) made of an elastic body (Fig. 1) and including:
a deformable bellows-shaped body portion (body of 4);
a fixed portion (e.g. 4a), the fixed portion provided on one end side of the deformable bellows-shaped body portion and fixed to the socket (Fig. 1); and 
a sealing portion (D) provided on the other end side of the deformable bellows-shaped body portion, the sealing portion configured to be slidable relative to the shank portion (Fig. 1), wherein the sealing portion includes: 
an inner peripheral sealing portion (E) configured to be slidable on a part of the shank portion on the opposite side of the shank portion from the spherical portion with respect to the flange portion (Fig. 1); and 
a cover portion (F) that covers, in an outer wall surface of the flange portion (Fig. 1), a radially outward tip end portion (e.g. tip end portion of B) of the flange portion and a decreased diameter portion of the flange portion (G) that decreases in diameter from the tip end portion toward the spherical portion (Fig. 1).
Regarding claim 2, the Dorr reference discloses the part of the shank portion on the opposite side of the shank portion from the spherical portion with respect to the flange portion defines an annular groove (groove of 1 in contact with E) having an arc- shaped section and is continuously provided from the flange portion (Fig. 1), and 
the inner peripheral sealing portion is in contact with and slidable relative to the annular groove (Fig. 2).
Regarding claim 3, the Dorr reference discloses a dust cover (4) for use in a ball stud (1) including a spherical portion (1A) at one end of a shank portion (A) having a flange portion (B); a socket (2) having a bearing for the spherical portion and supporting the ball stud in such a way as to allow the ball stud to rotate and swing (Fig. 1); a joint member (C) joined to the shank portion on an opposite side of the shank portion from the spherical portion with respect to the flange portion (Fig. 1); and 
the dust cover is made of an elastic body and comprises: 
a deformable bellows-shaped body portion (body of 4);
a fixed portion (e.g. 4a), the fixed portion provided on one end side of the deformable bellows-shaped body portion and fixed to the socket (Fig. 1); and 
a sealing portion (D) provided on the other end side of the deformable bellows-shaped body portion, the sealing portion configured to be slidable relative to the shank portion (Fig. 1), wherein the sealing portion includes: 
an inner peripheral sealing portion (E) configured to be slidable on a part of the shank portion on the opposite side of the shank portion from the spherical portion with respect to the flange portion (Fig. 1); and 
a cover portion (F) that covers, in an outer wall surface of the flange portion (Fig. 1), a radially outward tip end portion (e.g. tip end portion of B) of the flange portion and a decreased diameter portion of the flange portion (G) that decreases in diameter from the tip end portion toward the spherical portion (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675